tcmemo_2011_263 united_states tax_court miguel a and antonia gutierrez petitioners v commissioner of internal revenue respondent docket no filed date miguel a and antonia gutierrez pro sese john chinnapongse and matthew d carlson for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure 1unless otherwise noted all section references are to the internal_revenue_code_of_1986 as in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the remaining issues for decision are whether petitioners are entitled to exclude from gross_income dollar_figure that petitioner wife received pursuant to a settlement of several claims against her former employer and whether petitioners are liable for an addition_to_tax under sec_6651 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner husband resided in california and petitioner wife resided in mexico petitioner wife’s lawsuit during and petitioner wife worked as a vineyard worker for r h phillips inc phillips performing a variety of tasks including pruning and tying vines training new plants harvesting and other agricultural tasks in petitioner wife and three other female vineyard workers plaintiffs sued phillips among others on several grounds in 2petitioners concede that they failed to report dollar_figure in taxable wage income and dollar_figure in taxable unemployment_compensation for the superior court for the state of california lawsuit among other counsel the plaintiffs were represented in the lawsuit by the law firm of talamantes villegas carrera llp the complaint in the lawsuit listed the following causes of action unlawful employment discrimination based on sex unlawful failure to prevent harassment unlawful failure to prevent discrimination retaliation for opposing employment discrimination aiding abetting and inciting discrimination misrepresentation preventing former employee from obtaining employment wrongful termination failure to rehire in violation of public policy failure to pay minimum wages liquidated_damages for failure to pay minimum wages failure to provide rest periods failure to provide meal periods failure to provide employees with necessary and required tools and equipment and restitution and injunctive relief on the grounds of inter alia loss of money loss of property and personal injuries attributable to phillips’ failure to provide potable water at the worksite or adequate restroom breaks the complaint does not allege that emotional distress resulted from the alleged physical injuries but does allege that emotional distress such as anxiety and stress resulted from other grounds in the complaint eg emotional distress attributable to unlawful employment discrimination based on sex settlement agreement on or around date petitioner wife and the other plaintiffs settled all of the grounds of the lawsuit by entering into a settlement agreement negotiated by their counsel and counsel for phillips pursuant to the settlement agreement phillips paid dollar_figure to an attorney-client trust established by talamantes villegas carrera llp and the plaintiffs agreed to release phillips from all claims in the lawsuit and any other claims the plaintiffs might have against phillips the settlement agreement stated that the dollar_figure was paid as compensation to the plaintiffs for emotional distress damages only and for attorneys’ fees the plaintiffs were all monolingual spanish speakers a declaration accompanying the settlement agreement states that the settlement agreement was orally translated into spanish in the presence of the plaintiffs and that the plaintiffs acknowledged that they understood the translation of the settlement agreement in petitioner wife received dollar_figure from the settlement agreement through the attorney-client trust petitioners’ return petitioners received an extension of time until date to file their federal_income_tax return petitioners filed their return on date petitioners did not include in gross_income on their return the dollar_figure that petitioner wife had received pursuant to the settlement agreement notice_of_deficiency and petition in a timely notice_of_deficiency respondent determined that the dollar_figure petitioner wife received pursuant to the settlement agreement in was includable in petitioners’ gross_income for that year and that petitioners were liable for an addition_to_tax under sec_6651 for the late filing of the return in their timely petition petitioners alleged inter alia that during her work for phillips petitioner wife suffered physical injuries as a result of exposure to pesticides namely respiratory damage constant headaches and loss of vision and emotional distress including mental trauma and memory loss attributable to such physical injuries opinion unreported income we must first decide whether petitioners must include in gross_income for the dollar_figure that petitioner wife received pursuant to the settlement agreement petitioners contend that the settlement is excludable from gross_income under sec_104 which provides an exclusion_from_gross_income for damages received on account of personal injuries or physical sickness respondent contends that petitioners are not entitled to exclude the settlement from gross_income under sec_104 because the settlement agreement indicates that the settlement was not paid on account of personal physical injuries or physical sickness respondent’s determinations in the notice_of_deficiency are presumed to be correct and petitioners bear the burden of proving that the determinations are in error see rule a 290_us_111 sec_61 provides that gross_income means all income from whatever source derived except as otherwise provided exclusions from gross_income must be narrowly construed 515_us_323 100_tc_124 affd without published opinion 25_f3d_1048 6th cir one such exclusion is found in sec_104 which provides that gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness the requirement that the injuries or sickness be physical dates from when congress amended sec_104 to add that limitation effective generally for damages received after date in tax years ending after such date damages for emotional distress are not excludable from gross_income 3petitioners have not established that the burden_of_proof has shifted to respondent with respect to any factual issue in this case see sec_7491 unless the emotional distress is attributable to a personal physical injury or physical sickness or except to the extent the damages do not exceed amounts paid for medical_care attributable to emotional distress see sec_104 flush language small_business job protection act of publaw_104_188 sec 110_stat_1755 see also 422_f3d_684 8th cir affg tcmemo_2004_113 151_f3d_855 n 8th cir when damages are received pursuant to a settlement agreement the nature of the claim underlying the settlement agreement not its validity controls whether a payment is excludable under sec_104 504_us_229 121_f3d_393 8th cir affg 105_tc_396 the determination of the nature of the claim is a factual inquiry and is generally made by reference to the settlement agreement in the light of the surrounding circumstances 70_f3d_34 5th cir affg in part and revg in part on another issue 102_tc_116 349_f2d_610 10th cir affg tcmemo_1964_33 an express allocation in the settlement agreement is generally binding for tax purposes provided the agreement was entered into by adversarial parties acting at arm’s length and in good_faith bagley v commissioner supra pincite robinson v commissioner supra pincite allum v commissioner tcmemo_2005_177 affd 231_fedappx_550 9th cir however an express allocation will not be respected if it does not reflect the intent of the parties bagley v commissioner supra pincite 99_f3d_20 1st cir affg tcmemo_1995_378 the intent of the payor and not the recipient is critical in determining the validity of an express allocation in a settlement agreement robinson v commissioner supra pincite knuckles v commissioner supra pincite 290_f2d_283 2d cir affg tcmemo_1960_21 88_tc_834 affd without published opinion 845_f2d_1013 3d cir the petition alleges that petitioner wife was exposed to pesticides during her work for phillips and that she suffered both physical injuries including respiratory damage and headaches and emotional distress including mental trauma and memory loss as a result however there is no allegation of harm caused by pesticides in the complaint in the lawsuit accordingly we find that the settlement payment could not have constituted compensation_for any pesticide-related injury whether physical or emotional petitioner husband testified that his wife suffered physical injuries attributable to her work for phillips and did not understand when she signed the settlement agreement that the settlement was for emotional distress only notwithstanding that the agreement expressly so provided and was translated into spanish for her respondent contends that the settlement payment is not excludable from petitioners’ gross_income because it was not received on account of personal physical injuries or physical sickness the complaint alleges that petitioner wife suffered personal injury as a result of phillips’ failure to provide potable water at the worksite or adequate restroom breaks the complaint does not allege that the foregoing resulted in any emotional distress the settlement agreement expressly allocates the damages paid to emotional distress and attorney’s fees the settlement agreement on its face as well as other evidence in the case establishes that petitioner wife was represented by counsel when she entered the settlement agreement we are persuaded by the evidence that the settlement agreement was entered into by adversarial parties acting at arm’s length and in good_faith petitioner husband’s contention that his wife did not understand that she was receiving damages only on account of emotional distress does not in these circumstances persuade us that the settlement agreement fails to reflect the intent of the parties given that petitioner wife was represented by counsel the fact that the settlement agreement does not reference any physical injury related to potable water restroom breaks or otherwise persuades us that there was no intention to compensate for physical injury instead the settlement agreement evidences phillips’ intent to pay damages only for emotional distress and attorney’s fees in these circumstances we conclude that the allocation in the settlement agreement controls finally there is no evidence that petitioner wife incurred any expenses in for medical_care attributable to emotional distress consequently there is no basis to exclude any portion of the dollar_figure from gross_income under sec_104 we accordingly sustain respondent’s determination that petitioners had unreported income in that amount for sec_6651 addition_to_tax respondent determined a sec_6651 addition_to_tax for failure to timely file as the parties have stipulated that petitioners’ return was filed on date 4as the complaint did not even allege emotional distress arising from inadequate access to potable water or restroom breaks we are satisfied that no portion of the settlement could have been compensation_for emotional distress attributable to such claims we note in this regard that the complaint did allege emotional distress as a result of other allegations in the complaint eg unlawful_discrimination based on sex respondent has satisfied his burden of production with respect to the addition and petitioners are therefore liable unless they can establish reasonable_cause for the late filing see sec_7491 116_tc_438 petitioner husband testified that he filed late because he was preoccupied with petitioner wife’s immigration problems selective inability to file a timely tax return--ie while attending to other matters--does not demonstrate reasonable_cause wright v commissioner tcmemo_1998_224 affd without published opinion 173_f3d_848 2d cir see also bear v commissioner 19_f3d_26 9th cir affg without published opinion tcmemo_1992_690 467_f2d_47 9th cir affg 53_tc_491 tabbi v commissioner tcmemo_1995_463 kemmerer v commissioner tcmemo_1993_394 fambrough v commissioner tcmemo_1990_104 accordingly we sustain respondent’s imposition of an addition_to_tax under sec_6651 to reflect petitioners’ concessions and the foregoing decision will be entered for respondent
